DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed April 28, 2022 have been received and entered into the case. Claims 1 – 4, 9, 11 – 12, 20 – 30 and 41 are pending; claims 1 – 4, 9, 11 – 12, 20 are withdrawn; claims 21 – 30 and 41 have been considered on the merits.  All arguments have been fully considered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1 – 4, 9, 11 – 12 and 20 directed to an invention non-elected without traverse on August 26, 2020.  
Accordingly, claims 1 – 4, 9, 11 – 12 and 20 have been cancelled.

Claim Rejections - 35 USC § 101
Previous rejections under 35 U.S.C. 101 are withdrawn due to applicant’s amendment and reply.  Specifically, the claims recite a particular treatment of atherosclerotic coronary artery disease when a human subject is identified to have elevated serum LDL-TG levels compared to a control, which transforms the law of nature (the correlation of elevated serum LDL-TG to a diagnosis of atherosclerotic coronary artery disease) into something significantly more.

Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 are withdrawn due to applicant’s amendment and reply.
Specifically, the claims newly require treating atherosclerotic coronary artery disease with PPAR alpha agonists, PPAR gamma agonists or niacin, after identifying the subject has elevated LDL-TG compared to a control sample. The prior art teaches methods for diagnosing atherosclerotic coronary disease in a subject wherein biomarkers include elevated levels of cholesterol, LDL-cholesterol and triglycerides. However, the prior art does not teach or suggest specifically measuring triglycerides from LDL alone as an indicator of atherosclerotic coronary artery disease. In addition, applicant’s arguments regarding Ohta are persuasive (reply filed 04.28.2022, p.10-12). While the reference teaches measuring LDL-TG as a biomarker of liver disease and conditions associated with oxidized LDL, the reference does not reasonably suggest a method for measuring LDL-TG to diagnose atherosclerotic coronary artery disease.

Allowable Subject Matter
Claims 21 – 30 and 41 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699